Citation Nr: 0419807	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to July 
1955.  Thereafter, he had unverified service in the United 
States Navel Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  


REMAND

The veteran contends that he injured his back during basic 
training when he was struck by a jeep; he claims that he was 
treated at Great Lakes Naval Hospital in June 1953.  He also 
contends that he was treated for back problems during his 
reserve service.

The veteran's service in the United States Naval Reserves has 
not been verified.  Furthermore, while some of the veteran's 
service medical records have been associated with the claims 
file, it appears that these records may be incomplete.  All 
periods of reserve service should be verified for the record, 
and the RO should arrange for an exhaustive search for all 
the veteran's service medical records.

Moreover, the Board notes that the veteran has provided 
signed Authorization and Consent forms in order for the RO to 
obtain his medical records from Dr. William B. Evins, Dr. 
Anthony May, Dr. John Leigh and Dr. Sushil Mittal.  The RO 
should request these records.  Additionally, the veteran put 
the RO on notice of certain private treatment records-
specifically, records from Dr. John Freed, Dr. M. McCloud, 
Drs. Joseph Garceau and Benjamin Willis at Methodist 
Hospital, Dr. Donald Frejie, Lake County Orthopedic Center, 
Dr. James McPhail at North Hills Medical Center, Dr. Koostra 
and Dr. Charles Parker-but did not provide the appropriate 
Authorization and Consent Form that would have allowed the RO 
to obtain these records.

The Board finds that the RO should request the veteran to 
complete authorizations for release of information from Drs. 
Freed, McCloud, Garceau, Willis, Frejie, McPhail, Koostra and 
Parker, and Lake County Orthopedic Center, as well as any 
others he wishes to add to the list.  Thereafter, the RO 
should request medical records from all providers and 
facilities for which the veteran provides releases-including 
Drs. Evins, May, Leigh and Mittal, for which releases have 
already been provided-notwithstanding any individual efforts 
the veteran may have taken to obtain such records.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Regarding any non-federal evidence VA seeks and is unable to 
obtain, the RO should notify the veteran of the identity of 
the records it could not obtain, its efforts to obtain the 
records, any further actions VA will take regarding them, and 
that he is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e) (2003).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
reserve service.  

2.  The RO should also arrange for an 
exhaustive search for all service medical 
records during the veteran's service, 
particularly those that may have been 
prepared at Great Lakes Naval Hospital in 
June 1953.  The efforts to obtain such 
records should be documented.

3.  The RO should provide the veteran 
with forms to authorize the release of 
medical records.  Specifically, the RO 
should request that the veteran complete 
and sign authorizations for release of 
information from Drs. Freed, McCloud, 
Garceau, Willis, Frejie, McPhail, Koostra 
and Parker, and Lake County Orthopedic 
Center, as well as any other source of 
information about the veteran's claimed 
back disability.  Each authorization 
should include the complete address for 
the doctor or medical facility and the 
approximate dates of treatment.

4.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Specifically, 
the RO should request medical records 
from all providers and facilities for 
which the veteran provides releases, 
including Drs. Evins, May, Leigh and 
Mittal, for which releases have already 
been provided.

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

5.  Thereafter, the RO should then 
undertake any other development required 
to comply with the VCAA and implementing 
regulations, to include obtaining any VA 
examinations/medical opinions deemed 
necessary.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all the pertinent evidence and without 
regard to any prior decisions on this 
claim.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration..

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




